                             IN THE UNITED STATES DISTRICT COURT FOR
                                   THE SOUTHERN DISTRICT OF GEORGIA
                                          SAVANNAH DIVISION


         UNITED STATES OF AMERICA,

         V.                                                 CASE NO. CR599-004


         TIMOTHY TYRONE SMITH,


                     Defendant.




                                              ORDER


                Before the Court is Defendant's Motion for Early Termination of

     Supervised Release. (Doc. 141.) In his motion. Defendant Timothy

     Smith seeks early termination from his five-year term of supervised

     release. The United States has responded in opposition to Defendant's

     motion. (Doc. 142.) Pursuant to 18 U.S.C. § 3583(e)(1), this Court

     may terminate a sentence and discharge a defendant from supervised

     release at any point after the defendant has completed one year of

     supervised release. After careful consideration of the record in

     this case, however. Defendant's motion is DENIED.

                SO ORDERED        this   — day of January 2020.




                                               WILLIAM T. MOORE, JR.
                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN   DISTRICT OF GEORGIA
    o~        CNJ
    c.^
O•—^          Cl,
                         o
a.)CJ <
              <n
—
               I
              cc
                         N
    a<        Li


              c-vj
    zS        CZJ
